Owens, J.
(concurring) — I concur in the majority’s rejection of the appellant’s constitutional claims. However, while I agree with the majority that Substitute House Bill 3055 (SHB 3055), Laws of 2004, ch. 68, does not violate article II, section 19 of the Washington Constitution, I share the dissent’s disagreement with the method that the majority has adopted to assess the bill’s compliance with the constitutional provision.
¶26 Article II, section 19 comprises “two distinct prohibitions.” Amalgamated Transit Union Local 587 v. State, 142 Wn.2d 183, 207, 11 P.3d 762, 27 P.3d 608 (2000). The first clause, the single-subject rule, provides that “[n]o bill shall embrace more than one subject,” while the second clause, the subject-in-title (or clear-title) rule, stipulates that “that [subject] shall be expressed in the title.” Wash. Const, art. II, § 19 (emphasis added). As we have frequently acknowledged, “[t]he purpose of [the single-subject clause] is to prevent logrolling or pushing legislation through by attaching it to other legislation,”7 while the aim of the *401subject-in-title rule is “to notify members of the Legislature and the public of the subject matter of the measure.” Amalgamated, 142 Wn.2d at 207 (emphasis added).
¶27 The majority purports to analyze both the single-subject and subject-in-title requirements by applying the rule set forth in St. Paul & Tacoma Lumber Co. v. State, 40 Wn.2d 347, 243 P.2d 474 (1952). Majority at 390-92.1 would explicitly overrule the St. Paul rule as “incorrect and harmful.”8 Not only is the rule contrary to the plain language of article II, section 19, its initial application in St. Paul in 1952 was a departure from this court’s prior article II, section 19 decisions expressly rejecting the kind of title the St. Paul rule permits — a title that provides insufficient notice of an act’s subject. Additionally, that the St. Paul rule was not well founded or well explained is evident in its meager offspring — four cases filed between 1957 and 1971 that do not apply the rule consistently (the majority opinion, which merely cites the four, makes it five); moreover, in a 1960 decision, the majority neglected the rule entirely. Finally, in cases spanning the last 25 years, this court has silently but clearly overruled the St. Paul rule by reaffirming this court’s earliest decisions interpreting article II, section 19. In sum, I would adhere to the plain language of article II, section 19 and analyze SHB 3055’s compliance with the provision by asking whether SHB 3055 “embrace [s]” a single subject and whether that subject is *402“expressed in the title.” Contrary to the dissent, I would conclude that SHB 3055 satisfies the single-subject and subject-in-title requirements.
¶28 The St. Paul Rule. The St. Paul court was asked to determine the constitutionality of a 1949 bill imposing an excise tax on a lumber company’s use of articles derived from timber the company had cut in this state. The lumber company contended that the 1949 amendments to the original revenue act of 1935 violated article II, section 19 because “the title of the amendatory act” did not notify legislators or the public “that the 1949 amendments changed the scope and object of the law as enacted in 1935.” 40 Wn.2d at 355. Responding to the lumber company’s clear-title challenge, the St. Paul court turned to the following rule:
“If the title identifies and purports to amend a prior act, any matter properly connected with, or germane to, the subject expressed in the title of that act may be included in the body of the amendatory act. Any matter that could validly have been enacted as part of the original act under its title is considered germane. If the title of the original act is sufficient to embrace the matter contained in the amendatory act, the sufficiency of the title of the latter will not be inquired into.”
Id. (quoting 1 J.G. Sutherland, Statutes and Statutory Construction § 1908, at 345-46 (Frank E. Horack, Jr., ed., 3d ed. 1943)). In other words, as long as the title of an amendatory bill identifies the prior act that it is amending, the new bill may permissibly include “ ‘[a]ny matter that could validly have been enacted as part of the original act under its title.’ ” Id. The St. Paul court thus began its application of the rule by quoting the title of the original revenue act of 1935 — “ ‘An Act relating to revenue and taxation; . . . providing for the levy and collection of a tax upon the use of personal property’ ” — and went on to observe that “[t]he title of the 1949 amendatory act states that it is an act relating to revenue and taxation and denominates specifically the sections of the 1935 act, as amended, which it further amends.” Id. (citation omitted). *403Concluding that “[t]he title of the 1935 act was certainly broad enough to have permitted, as part of the original act, the 1949 amendments with which we are here concerned,” the St. Paul court rejected the lumber company’s clear-title challenge with no further discussion. Id.
¶29 The St. Paul court applied the rule to the lumber company’s clear-title challenge without acknowledging that the rule is inconsistent with the plain language of article II, section 19 and contrary to this court’s earliest decisions interpreting the clear-title provision. As the dissent correctly points out, given that article II, section 19 reads, “[n\o bill shall embrace more than one subject” (emphasis added), “[cjlearly, the plain text of our constitution does not differentiate between ‘original’ and ‘amendatory’ bills.” Dissent at 412 n.ll. By its plain language, article II, section 19 requires that any bill, whether original or amendatory, must embrace a single subject that is expressed in that bill’s title.
¶30 By adopting a rule that permits the title of an amendatory bill to say nothing more than “An Act amending a Prior Act,” the St. Paul court ignored this court’s earliest article II, section 19 decisions rejecting precisely the type of title that the St. Paul rule permits. In a brief filed in Fray v. Spokane County, 134 Wn.2d 637, 952 P.2d 601 (1998), amicus curiae Washington State Council of Police Officers explained that “[tjhe delegates to the Constitutional Convention did not write on a blank slate” when they drafted article II, section 19, since “[tjhe Organic Act which organized the Territory of Washington had similarly required that. . . ‘every law shall embrace but one object, and that shall be expressed in the title.’ ” Br. of Amicus Curiae Wash. State Council of Police Officers at 7, Fray v. Spokane County, No. 65236-8 (Wash. Sup. Ct. Oct. 16, 1997) (quoting ch. 90, § 6, 10 Stat. 172, 175 (1853)). The amicus recalled that in Harland v. Territory, 3 Wash. Terr. 131, 13 P. 453 (1887), “[tjhe leading case interpreting this clause of the Organic Act,” id. at 7, the court considered the permissibility under the Organic Act of a statute *404entitled, “ [a]n act to amend section 3050, chapter 238, of the Code of Washington Territory.’ ” 3 Wash. Terr, at 137. The Harland court concluded that “the clear weight of authority, and certainly sound reason, [was] against the position that a reference to a section in the title of an amendatory act without more is in any case sufficient” to satisfy the clear-title provision in the Organic Act. Id. at 151.
¶31 Fifteen years later, in State ex rel. Seattle Electric Co. v. Superior Court, 28 Wash. 317, 68 P. 957 (1902), the court reaffirmed Harland, holding that the title “ £[a]n act to amend section 5645 of Ballinger’s Annotated Codes and Statutes of Washington’ ” failed to satisfy article II, section 19. Id. at 321. The court fully explained its holding:
[T]he mandate of the constitution seems to us so plain that we conceive it to be our duty to hold squarely that a mere reference to a section in the title of an act does not state a subject. What is the significance of the word “subject,” in this connection? Webster defines it as “that of which anything is affirmed or predicated; the theme of a proposition or discourse; that which is spoken of.” To say that mere reference to a numbered section embodies the idea of a theme, proposition, or discourse, it seems to us, is not sustained by the ordinary understanding of those terms. The theme of a legislative act is that of which it treats, and an amending act treats of the theme covered by the act sought to be amended. We therefore see no escape from the conclusion that the title of an amending act must contain some words which indicate the theme or proposition of which the act sought to be amended treats.
Id. at 325-26 (emphasis added). The decisions in Harland and Seattle Electric — cases decided closely before and after the Constitutional Convention — undeniably refute the claim made by the majority in the present case that the St. Paul rule “does not undercut our constitution, but rather reflects the general understanding of article II, section 19 at the time it was adopted.”9 To the contrary, the rule that the *405St. Paul court adopted in 1952 — a rule that reduced the descriptive title of an amendatory act to surplusage in an article II, section 19 inquiry — was a sharp departure from this court’s understanding of the subject-in-title provision in 1887 and 1902.
¶32 In sum, the St. Paul court adopted a rule that was “incorrect and harmful.” In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970). The St. Paul court negated, with neither discussion nor acknowledgment, this court’s prior decisions, turning instead to a treatise that stated a principle unsupported by any citations to Washington cases. See 1 Sutherland, supra, § 1908. Moreover, the St. Paul court made notice irrelevant and thereby contravened the aim of the subject-in-title requirement — the notification of legislators and the public as to the subject of a piece of legislation. The treatise on which the St. Paul court relied specifically stated that, under the rule at issue, “[n]o statement of the matter with which the amendatory act deals nor any expression of the particulars in which the original act or section is altered is necessary.” Id,.', see also Water Dist. No. 105 v. State, 79 Wn.2d 337, 340, 485 P.2d 66 (1971) (expressly stating that, under the St. Paul rule, “the issue is not. . . whether the title of the [amendatory] act gives notice of the subject matter contained therein”).
¶33 The St. Paul Cases. In the 20 years after St. Paul was decided, the St. Paul rule, which was directed at the subject-in-title requirement of article II, section 19, was applied in four cases and ignored by the majority in another. In two of the four cases, the article II, section 19 inquiry was restricted to the subject-in-title requirement, although it is not entirely clear that the challenge had been likewise restricted. In Goodnoe Hills School District No. 24 v. Forry, 52 Wn.2d 868, 329 P.2d 1083 (1958), the court noted the appellants’ contention that an amendatory act *406violated article II, section 19 and their “argu[ment] that included within [the amendatory act’s] title are two subjects.” Id. at 873. The Goodnoe court applied the St. Paul rule and concluded that the title of a 1955 amendatory act was not “constitutionally repugnant,” since it came within the general title of the original 1953 legislation. Id. at 873-74. Similarly, in Belancsik v. Overtake Memorial Hospital, 80 Wn.2d 111, 492 P.2d 219 (1971), the issue was initially defined as whether an amendatory statute violated article II, section 19, but the court applied the St. Paul rule and focused its inquiry on the constitutional adequacy of the title.
¶34 In the other two St. Paul cases, the court applied the St. Paul rule to the subject-in-title inquiry and then considered the single-subject requirement, but the courts differed in how they analyzed the subject of the amendatory act. In Keeting v. Public Utility District No. 1 of Clallam County, 49 Wn.2d 761, 764, 306 P.2d 762 (1957), the single-subject inquiry was framed as whether “the [original and amendatory] acts embrace more than one subject.” The court appeared to conclude that the amendatory act’s changes in the original law constituted a single subject because they “related to the single subject” expressed in the original act’s title. Id. However, while the single-subject analysis in Keeting was evidently affected by the St. Paul rule, this court took the customary approach to single-subject analysis in Water District, 79 Wn.2d 337. The Water District court concluded that “[t]he subjects contained in the body of the [amendatory] act. .. are naturally and reasonably connected with the general subject, relating to water districts, expressed in the [amendatory act’s] title.” Id. at 342.
¶35 That the St. Paul court did not adequately explain how the rule was to be applied is not only apparent in the four St. Paul cases, it is evident in the way the majority in the present case has applied the rule. Even though the appellant has challenged the constitutionality of SHB 3055 on both single-subject and sc vject-in-title grounds, the *407majority rests after applying the St. Paul rule, a rule that by its terms was intended only to test the constitutionality of an amendatory act’s title. The majority must provide a single-subject analysis and resolve the question raised by the differing approaches in Keeting and Water District— that is, what effect, if any, does the St. Paul rule have on the single-subject analysis. An additional shortcoming in the majority’s decision to “reaffirm the St. Paul cases,” majority at 391, is the majority’s failure to acknowledge that, in the time period spanned by the St. Paul cases, this court decided Price v. Evergreen Cemetery Co., 57 Wn.2d 352, 357 P.2d 702 (1960). There, a majority of the court failed to apply the St. Paul rule. See id. at 358-59 (Finley, J., dissenting). In sum, had the majority in the present case done more than merely cite the four St. Paul cases, see majority at 390 n.2, it would have discovered that the St. Paul rule was not applied clearly in the St. Paul cases or adopted consistently in the time period spanned by those cases.
¶36 Cases Silently Overruling the St. Paul Rule. As the appellant has pointed out, while the St. Paul rule has been applied in only five cases (most recently in 1971), dozens of cases could be cited in which the court weighed the constitutionality of an amendatory act without recourse to the title of the original act. See Reply Br. of Appellant at 10 n.11 (collecting cases). For example, in Patrice v. Murphy, 136 Wn.2d 845, 966 P.2d 1271 (1998), this court was asked to determine whether the title of an amendatory act, “ ‘AN ACT Relating to court costs,’ ” was sufficient to express the subject of an act that required arresting officers to provide interpreters for hearing-impaired persons. Id. at 853. The Patrice court made its determination that the title was constitutionally insufficient by looking exclusively at the title of the amendatory act, silently ignoring the St. Paul rule. Indeed, the weight of our case law has adhered to two principles contrary to the St. Paul rule: that, for purposes of a subject-in-title challenge to an amendatory act, the relevant title is the title of the amendatory act and the *408amendatory act’s title must do more than point to the act being amended. See Seattle Elec., 28 Wash. at 325-26; Fray, 134 Wn.2d at 654-55 (reaffirming that the “ ‘mere reference to a section in the title of an act does not state a subject’ ” (quoting Seattle Elec., 28 Wash. at 325)); State v. Thomas, 103 Wn. App. 800, 808, 14 P.3d 854 (2000) (defining the relevant title as “the word, phrase, or phrases following ‘AN ACT Relating to . . .’ and preceding the first semicolon”).
¶37 SHB 3055’s Compliance with Article II, Section 19. This court has adopted a framework that makes the single-subject analysis contingent on the preliminary labeling of the bill’s title as either “general” or “restrictive.”10 A general title “is broad rather than narrow.” Amalgamated, 142 Wn.2d at 207. Where a title is general, the act will have a single subject if the parts of the bill are germane to the title and rationally related to each other. Citizens for Responsible Wildlife Mgmt. v. State, 149 Wn.2d 622, 632-33, 71 P.3d 644 (2003); Amalgamated, 142 Wn.2d at 209; Pierce County v. State, 150 Wn.2d 422, 431 n.3, 78 P.3d 640 (2003).
¶38 I would define the title of SHB 3055, “AN ACT Relating to admissibility of DUI [driving under the influence of an intoxicant] tests,” as general. Although “DUI” does refer to a specific statute, the average citizen would interpret the acronym more broadly as a reference to alcohol-related driving offenses. I would conclude that, because the component parts of SHB 3055 are rationally related to the general title and to each other, the act embraces a single subject. The incidental subjects of SHB *4093055 are search warrants under the implied consent statute, requirements governing an officer’s request for a blood draw, warnings to be given to a suspect under the implied consent statute prior to administering a blood or breath alcohol concentration (BAC) test, and the foundational requirements for admission of BAC test results. The incidental subjects are directed toward providing uniform standards for the admissibility of BAC tests and relate to how or when the test must be conducted to ensure its validity and admissibility.
¶39 I would likewise conclude that the subject of SHB 3055 was sufficiently expressed in the bill’s title to pass article II, section 19 muster. To satisfy the constitutional requirement, a bill’s “title need not be an index to the contents, nor must it provide details of the measure.” Citizens, 149 Wn.2d at 639. The title of SHB 3055 is a general expression of the bill’s contents and is sufficient to notify legislators and the public that the bill contains provisions rationally related to the admissibility of tests administered pursuant to alcohol-related driving offenses.
¶40 In sum, I concur in the majority’s conclusion that SHB 3055 does not violate article II, section 19, but I join the dissent in rejecting the majority’s reliance on the St. Paul rule to assess the bill’s compliance with the constitutional provision. The St. Paul court mistakenly imported into its article II, section 19 analysis a rule applicable to a type of bill title that this court had already rejected decades earlier as constitutionally repugnant. The majority’s resurrection of the St. Paul rule effectively provides a safe constitutional harbor for amendatory acts that give absolutely no notice of their contents beyond a spare reference to the act being amended. Because the St. Paul rule subverts the purpose of the subject-in-title requirement of article II, section 19, this court should explicitly disapprove the rule.
Chambers and Fairhurst, JJ., concur with Owens, J.
*410¶41

 “[T]he single subject rule exists ‘to secure to every distinct measure of legislation a separate consideration and decision, dependent solely upon its individual merits.’ ” Martha J. Dragich, State Constitutional Restrictions on Legislative Procedure: Rethinking the Analysis of Original Purpose, Single Subject, and Clear Title Challenges, 38 Harv. J. on Legis. 103, 114 (2001) (quoting *401Millard H. Ruud, No Law Shall Embrace More Than One Subject, 42 Minn. L. Rev. 389, 390 (1958)). One type of logrolling involves “the enactment of an unpopular provision pertaining to one subject by attaching it to a more popular provision whose subject is unrelated,” City of Burien v. Kiga, 144 Wn.2d 819, 825, 31 P.3d 659 (2001), but logrolling could likewise enable the passage of a bill comprised of a number of provisions that individually would not have garnered majority support. See Dragich, supra, at 115.


 The doctrine of stare decisis permits a court to “change a rule of law” upon “a clear showing that an established rule is incorrect and harmful before it is abandoned.” In re Rights to Waters of Stranger Creek, 77 Wn.2d 649, 653, 466 P.2d 508 (1970) (emphasis added). Although the St. Paul rule was never, in my view, “an established rule” that stare decisis should protect, the St. Paul rule in any case satisfies the stare decisis “incorrect and harmful” standard. See Reply Br. of Appellant at 10 n.11 (asserting that the St. Paul rule is not “an established rule, but a rule of questionable origin, applied in only five cases, and not followed since 1971”).


 Majority at 392. To support its assertion that the rule adopted in St. Paul “reflected the common understanding of how to interpret similar state constitu*405tional provisions,” the majority cited two cases from other jurisdictions. Majority at 392 (citing Morford v. Unger, 8 Iowa 82 (1859); In re Application of Miller, 29 Ariz. 582, 244 P. 376 (1926)).


 See Amalgamated, 142 Wn.2d at 207-11. But see Pierce County v. State, 150 Wn.2d 422, 431 n.3, 78 P.3d 640 (2003) (noting party’s question as to “ ‘whether going through the exercise of labeling a title as “broad” or “restrictive” really assists the constitutional analysis’ ”). At least one commentator has emphasized that the single-subject analysis should precede the analysis of the title and should be directed to the bill’s contents: “It is well-established that even when combined, the single subject/clear title provision sets forth two independent requirements— that a bill have only one subject, and that the bill’s title clearly express that subject. The common phrasing of the rule suggests that clear title analysis cannot proceed until the subject of the bill has been determined and found to be ‘single.’. .. [T]he subject of a bill should be measured by the content of its provisions. The provisions must relate to each other and together must constitute a single subject. The title must express the subject, but the title is not its test.” Dragich, supra note 7, at 114, 146 (emphasis added) (footnote omitted).